DAYIDSON, P. J.
Appellant was convicted of burglary; his punishment being assessed at two years’ confinement in the penitentiary.
[1,2] The record is before us without statement of facts or bills of exception. The grounds of the motion for new trial are based on the insufficiency of the evidence to support the verdict and judgment, and two additional grounds allege that the court erred in excluding evidence and in admitting evidence as set out in bills of exception. The bills of exception are not in the record.
The judgment is affirmed.